Citation Nr: 1411578	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  08-20 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected residuals status post mitral valve replacement.

2.  Entitlement to an initial compensable rating for service-connected atrial fibrillation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to November 1964 and from October 1989 to June 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2010 the Veteran testified at a personal hearing before the undersigned.  A transcript of that hearing is of record.

These matters were previously remanded in September 2010 for further development.  The Board finds substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's residuals status post mitral valve replacement has not manifested as more than one episode of acute congestive heart failure in a year, workload of greater than 3 METs but not greater than 5 METs resulting in in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent, during any period of time on appeal.

2.  The Veteran's atrial fibrillation manifested as more than four episodes per year, documented by ECG.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for service-connected status post mitral valve replacement is not warranted for any period of time on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.104 , Diagnostic Code 7016 (2013).

2.  The criteria for a 30 percent disability rating for atrial fibrillation have been met for all periods on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.104, Diagnostic Code 7010 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the instant case,VA's duty to notify was satisfied by way of a letter sent to the Veteran in July 2006.  

VA has the duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing examinations when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records and reports from compensation and pension (C&P) examinations conducted in February 2007 and October 2010 regarding the Veteran's heart conditions.  The RO also procured private medical treatment records from Alabama Cardiovascular Specialist, P.C.  The examinations were adequate as they took into account the relevant history of his heart conditions, described the disabilities in sufficient detail, and provided a sufficient analysis, or explanation, as to the conclusion reached.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Disability Ratings
Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013). 
In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).
If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21(2013). 
In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted; a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Service connection for residuals status post mitral valve replacement and atrial fibrillation was established in the April 2007 rating decision on appeal.  A 30 percent disability rating was assigned at that time, effective the day after discharge from active service.  

In the instant decision, the Board denies a rating higher than 30 percent for heart valve replacement under the criteria found at Diagnostic Code 7016 and grants the appeal as to a separate 30 percent disability rating for atrial fibrillation under the criteria found at Diagnostic Code 7010.  In arriving at this decision, the Board has considered whether this is "pyramiding" of ratings and determined that it is not.  

Pyramiding involves the evaluation of the same manifestations of a disability under different diagnoses, and is to be avoided.  38 C.F.R. § 4.14 (2013).  It is not pyramiding to assign separate ratings for different conditions so long as none of the symptomatology of one condition overlaps with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The criteria found at the two diagnostic codes of interest do not overlap.  The Veteran's symptomatology with regard to his rating under Diagnostic Code 7016 is fatigue as provided in his testimony and while his symptomatology with regard to the atrial fibrillation is the presences of the atrial fibrillation on a continuous basis, as shown by the medical evidence.  The Board has considered the explanation in the October 2010 examination report that the Veteran's stress test was stopped in February 2007 due to elevated heart rate and that he was in atrial fibrillation at that time.  The Board has also considered the Veteran's testimony during the hearing that he experiences fatigue.  The statement that the stress test was stopped due to elevated heart rate and that he was in atrial fibrillation at that time does not preclude assigning separate ratings in this case.  


Post mitral valve replacement is rated under Diagnostic Code 7016.  38 C.F.R. § 4.104 (2013).  The criteria include references to metabolic equivalents (METs).  One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2) (2013).

A 100 percent rating is warranted for chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7016 (2013).  A 60 percent rating is warranted more than one episode of acute congestive heart failure in the past year, or a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 to 50 percent.  Id.  A 30 percent rating is warranted for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  Id.  

The Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 30 percent for the Veteran's post mitral valve replacement for any period on appeal.  

An August 2005 private treatment record documented concentric left ventricular ejection fraction of 60 percent.  A February 2007 VA examination report documented that the Veteran's stress test resulted in 6.4 METs that was stopped due to his heart rate.  Also noted was a left ejection fraction of "50 - 60 %".  An October 2010 VA examination report documented METs of 5 to 6.  There is no report of congestive heart failure since the Veteran was discharged from active service.  

During the hearing before the undersigned, the Veteran testified that he experiences fatigue and experiences atrial fibrillation when engaged in activities such as walking to the mailbox but also experiences it when he is relaxing watching television.  Board Hearing Transcript (T.) at 5-6.  

In the October 2010 examination report, the examiner noted that in 2008 his ejection fraction by nuclear test was 52 percent.  As to the 2007 stress test result of 6 METS, the examiner explained that the limitation was due to elevated heart rate and at that time he was in atrial fibrillation.  The examiner stated that there was no evidence of left ventricular dysfunction.  The examiner estimated that the "METs that result in dyspnea and fatigue are 5-6 based on the description of his activities as well as the previously performed stress test and there has been no change in his clinical status since that time."

The Board finds that the most probative evidence of record are the private and VA medical records that clearly show that at no time during the pendency of this appeal, has the Veteran's post mitral valve replacement manifested in congestive heart failure, a workload of 5 METs or less that resulted in dyspnea, or syncope, or that he had left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The Board has considered the finding that his left ejection fraction was 50 - 60 percent and whether that finding approximates an ejection fraction of 30 to 50 percent, but finds that it does not.  The common understanding of a report of a "50-60" is a value between 50 and 60, not inclusive of either 50 or 60.  More significantly, the evidence is against a finding that the predicate criterion, left ventricular dysfunction, is present in this case.  

The Board has also considered the METs estimation of "5-6" in the October 2010 examination report.  Again, the most reasonable understanding of that statement is that the METs were greater than 5 and less than 6.  A conclusion that this is not a statement that his METs were 5 or less is consistent with the examiner's statement that there was no change in his clinical status since his previous stress test.  

The Board has reviewed the Veteran's statements submitted in support of his claim of entitlement to a higher initial rating, including his testimony during the Board hearing that he has experienced an increase in fatigue.  T. at 6.  The Board finds that this testimony is insufficient to warrant a higher rating under Diagnostic Code 7016.

The Board finds that the Veteran is a lay person and is competent to report observable symptoms he experiences through his senses such as fatigue and chest pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  The identification or diagnosis of congestive heart failure and estimation of METs requires medical expertise that the Veteran has not shown he possesses, and determining whether the Veteran meets some of the criteria for a higher rating requires medical diagnostic testing.  Competent evidence concerning the nature and extent of the Veteran's conditions has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent clinical findings in conjunction with the evaluation.  The medical findings, as provided in the examination reports, directly address the criteria under which his disability is evaluated.  The Board finds that evidence is the most persuasive in this case and outweighs the Veteran's statements in support of his claim.  

Therefore, the preponderance of evidence is against a finding that his service-connected heart disability approximates the criteria for a rating higher than 30 percent under Diagnostic Code 7016 for any period on appeal.  

Now the Board turns to a discussion of the rating warranted for disability due to the Veteran's paroxysmal atrial fibrillation.  

Supraventricular arrhythmias, rated under Diagnostic Code 7010.  A 30 percent rating is warranted when there is paroxysmal atrial fibrillation or other supraventricular tachycardia with more than four episodes per year documented by electrocardiogram (ECG) or a Holter monitor.  38 C.F.R. § 4.104, Diagnostic Code 7010 (2013).  A 10 percent rating is warranted when there is permanent atrial fibrillation (lone atrial fibrillation) or one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or a Holter monitor.  Id.  

A November 2013 letter from the Veteran's private cardiologist, Dr. Thomas O. Paul, Jr., reported that the Veteran had paroxysmal atrial fibrillation with four episodes per year document by ECG or Holter monitor.  Submitted with the letter were ECG printouts dated April 1, 2013, October 14, 2013, October 23, 2013, October 31, 2013, and November 4, 2013, that all indicated the presence of atrial fibrillation affecting the Veteran.  In the October 2010 examination report, the examiner explained that the Veteran's chronic atrial fibrillation was clearly present since 2000 on a continuous setting.  He explained that where atrial fibrillation in the setting of mitral valve disease has been present for a period of time there is no reversion to sinus rhythm.  

The November 2013 letter from the Veteran's private cardiologist taken together with the October 2010 examiner's explanation tends to show that the Veteran has had at least four episodes of atrial fibrillation per year since service connection was established.  Therefore, the Board finds that the preponderance of the evidence supports the Veteran's claim of entitlement to a compensable rating of 30 percent for atrial fibrillation.  This is the highest schedular rating available for atrial fibrillation.  

The Board has considered whether referral is warranted for consideration of the assignment of an extraschedular rating for any aspect of his service connected heart disability.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular rating commensurate with the average earning capacity impairment where there is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization, so as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b) (2013). 

Extraschedular consideration involves a three step analysis.  First, the Board must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  If so, then the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that all of the experienced symptoms of the Veteran's residuals post mitral valve replacement and atrial fibrillation are contemplated by the schedular criteria.  38 C.F.R. § 4.104 (2013).  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms are contemplated by those types of symptoms listed.  Essentially, the Veteran has reported fatigue and experiencing his heart rate increase in resting and work activities.  Examiners have assigned METs values for the Veteran's workload capability.  Those METs levels are contemplated by the schedualar criteria.  38 C.F.R. § 4.104 (2013).  The Veteran's symptoms are consistent with those listed in the schedular criteria.  As to the severity of the symptoms, the schedular criteria contemplate the different levels of severity that the Veteran is currently experiencing, including higher levels, with regard to the criteria for heart valve replacement under Diagnostic Code 7016.  The language of Diagnostic Code 7010 contemplates more than four episodes of atrial fibrillation per year, as is experienced by the Veteran.  Furthermore, there is no evidence of any related factor in this case.  Therefore, the Board declines to remand this matter for referral for extraschedular consideration because the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology and the assigned schedular ratings are adequate.

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002). 

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to a rating in excess of 30 percent for post mitral valve replacement.  The Board finds that the preponderance of the evidence supports the Veteran claim for entitlement to 30 percent rating for atrial fibrillation.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 30 percent for post mitral valve replacement is denied.

Entitlement to a separate rating of 30 percent for atrial fibrillation is granted for the entire period on appeal.



____________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


